DETAILED ACTION
This action is responsive to the application No. 16/121,261 filed on September 4, 2018. The amendment filed on February 4, 2021 has been entered. The objection to claim 22 has been withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Sullivan on April 9, 2021.
The application has been amended as follows: 
In the claims:

Claim 1. (Currently Amended)
A method, comprising: 
forming a lower conductive line extending in a first direction by patterning a lower conductive material over a substrate; 
forming an upper conductive line extending in a second direction by patterning an upper conductive material over the lower conductive line; 

wherein forming the lower conductive line, the upper conductive line, or both comprise forming a metal alloy having a structure including grains and a matrix portion, the matrix portion being at least partially amorphous, and
wherein the matrix portion has a carbon concentration that is greater than a carbon concentration of the grains.

Claim 2. (Cancelled)

Claim 10. (Currently Amended)
A method, comprising: 
patterning, using a first mask process, a lower conductive material over a substrate to form a lower conductive line extending in a first direction; 
patterning, using a second mask process, an upper conductive material over the lower conductive material to form an upper conductive line extending in a second direction; 
patterning, using the first mask process, at least one active element of a memory cell in the first direction to form the at least one active element; and 
patterning, using the second mask process, the at least one active element of the memory cell in the second direction to form the at least one active element, wherein patterning the at least one active element using the first mask process and the second mask process to 
wherein the lower conductive material, the upper conductive material, or both comprise a metal alloy having a structure including grains and a matrix portion, the matrix portion being at least partially amorphous, and
wherein the matrix portion has a carbon concentration that is greater than a carbon concentration of the grains.

Allowable Subject Matter
Claims 1, 3-10, 22-27, and 30-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “wherein forming the lower conductive line, the upper conductive line, or both comprise forming a metal alloy having a structure including grains and a matrix portion, the matrix portion being at least partially amorphous, and wherein the matrix portion has a carbon concentration that is greater than a carbon concentration of the grains” in combination with the additionally claimed features.
Regarding independent Claim 10 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “wherein the lower conductive material, the upper conductive material, or both comprise a metal alloy having a structure including grains and a matrix portion, the matrix portion being at least partially amorphous, and wherein the matrix portion has a carbon concentration that is greater than a carbon concentration of the grains” in combination with the additionally claimed features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Branagan (U.S. Pub # 2010/0065163), Lee (U.S. Pub # 2013/0062587), Jameson (U.S. Pub # 20140246641), and Gibson (U.S. Pub # 2017/0213959) each disclose conductive lines comprising an amorphous metal alloy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892